Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Species 1 in Fig. 1 in the reply filed on 3/16/2022 is acknowledged.
Claims 3, 4, and 6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/16/2022.



DETAILED ACTION
	This is the first action on the merits for application 16/709149.  Claims 1-11 are currently pending in this application. Claims 1, 2, 5, and 7 are currently under examination.



Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the other element" in line 12 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 is dependent on a withdrawn claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 is/are rejected under 35 U.S.C. 102a1 as being anticipated by WAGNER (5,517,957).



Regarding Claim 2, WAGNER teaches wherein the first end of the shield (13) is rigidly connected to the first element (groove portion of 3 contacting the radially outer surface of 13 and axially inner surface of 13).


Claim(s) 1, 7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by CHERIOUX (2015/0292603)

Regarding Claim 1, CHERIOUX teaches a pulley device for a transmission element comprising: a pulley (30) with an outer surface intended to engage the transmission element, a bearing (28) provided with a rotating outer ring (22), the pulley (30) being mounted on an outer surface of the outer ring (22), with a fixed inner ring (24), the rings being coaxial and forming a radial space therebetween, and with at least one row of rolling elements (26) that is arranged in the radial space, and at least one sleeve (40B)(40A) housed in a bore of the inner ring (24), wherein the sleeve 

Regarding Claim 7, CHERIOUX teaches wherein the pulley device comprises two sleeves (40B)(40A) arranged in either side axially in the bore of the inner ring (24).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over WAGNER (5,517,957) in view of MCLARTY (5,242,229).

Regarding Claim 5, WAGNER does not teach wherein the first end of the shield is retained such as to be rigidly connected to the first element from the pulley and the sleeve by crimping at several circumferential locations.
MCLARTY teaches wherein the first end of the shield (22) is retained such as to be rigidly connected to the first element from the pulley and the sleeve by crimping at several circumferential locations (Col. 1 lines 43-52).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the pulley in WAGNER so the shield is retained by crimping as a matter of design choice as an efficient and cost effective method to install the shield.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018. The examiner can normally be reached 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654